DETAILED ACTION
1.	This office action is in response to communication filed on 05/11/2021. Claims 1-20 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 3-7, 10-14, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 recites the limitation " the hash table " in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 depended on claim 3; therefore, included insufficient antecedent basis of claim 3

Claim 7 recites the limitation " the one or more neighboring nodes " in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 13 recites the limitation " the hash table " in claim 8. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claims 11 and 12 depended on claim 10; therefore, claims 11 and 12 included insufficient antecedent basis of claim 10.
Claim 14 recites the limitation " the one or more neighboring nodes " in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 20 recites the limitation " the hash table " in claim 15. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 depended on claim 10; therefore, claims 18 and 19 included insufficient antecedent basis of claim 10.
 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graziosi et al. Pub. No. 2021/0407139.
	Fig. 1 and Fig. 2 of Graziosi et al. discloses a method of point cloud coding, executable by a processor (Fig. 4; paragraph 0027), comprising: receiving data corresponding to a point cloud (step 100); reconstructing hash elements (step 102; see Fig. 2 and paragraph 0025 for generate hash) corresponding to attribute values associated with the received data (paragraph 0021); and decoding the data (step 104, 106) corresponding to the point cloud (100) based on the reconstructed hash elements (step 106).  
Regarding claim 8. Fig. 1, Fig. 2 and Fig. 4 of Graziosi et al. discloses a computer system (Fig. 4) for point cloud coding (Fig. 1), the computer system (Fig. 4) comprising: Q260505Page 23 of 26one or more computer-readable non-transitory storage media configured to store computer program code (Fig. 1, Fig. 2); and one or more computer processors (Fig. 4)  configured to access said computer program code (Fig. 1, Fig. 2) and operate as instructed by said computer program code (Fig. 1, Fig. 2), said computer program code (Fig. 1 and Fig. 2) including: receiving code configured to cause the one or more computer processors (Fig. 4) to receive data corresponding to a point cloud (step 102); reconstructing code (step 102; see Fig. 2 and paragraph 0025 for generate hash) configured to cause the one or more computer processors (Fig. 4) to reconstruct hash elements (hash of step 102; see Fig. 2 and paragraph 0025 for generate hash) corresponding to attribute values associated with the received data (paragraph 0021) ; and decoding code (104, 106) configured to cause the one or more computer processors (Fig. 4) to decode the data corresponding to the point cloud (step 100) based on the reconstructed hash elements (step 106).  
Regarding claim 15.  Fig. 4 of Graziosi et al.non-transitory computer readable medium having stored thereon a computer program (Fig. 1, Fig. 2) for point cloud coding (step 102 in Fig. 1), the computer program (Fig. 1, Fig. 2) configured to cause one or more computer processors (Fig. 4) to: receive data corresponding to a point cloud (step 100) ; reconstruct hash elements (step 102; see Fig. 2 and paragraph 0025 for generate hash) corresponding to attribute values associated with the received data (paragraph 0021); and decode (steps 104, 106) the data corresponding to the point cloud (100) based on the reconstructed hash elements (steps 106).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 2, 9 and 16 and are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi et al. as applied to claims 1, 8, and 15 above, and further in view of Sarab et al. Pub. No. 2017/0031945.
Graziosi et al. as applied to claims 1, 8, and 15 above, discloses has table associated (paragraph 0025 discloses “The hash algorithm is able to be selected based on a defined variable. For example, a lookup table or database is able to store multiple hash algorithms or similar algorithms”) with the attribute values (paragraph 0021) but  does not discloses decreasing a size of a hash table based on deleting one or more of the hash elements corresponding to non-border regions.
Fig. 5B of Sarab discloses comprising a has table (506) include plurality of hash elements (slot 1, Slot 2, Slot 3, Slot 4) corresponding with attribute values (0100, 1101, 1101, 0111) and  decreasing a size of a hash table (size hash table 560 Shrinking to size of  hash table  550) based on deleting one or more of the hash elements (deleting of slot 3 and slot 4) corresponding to non-border regions (non-border regions of slots 1 and slot 2).
Graziose et al. and Sarab are common subject of Hash table; therefore, it would have been obvious before the effected filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sarab into Graziose et al. for the purpose of to reduce storage requirements created by the provisioned virtual machines (paragraph 0003 of Sarab). 

Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/16/2022.
/LINH V NGUYEN/Primary Examiner, Art Unit 2845